Citation Nr: 9926649	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dysthymia.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter arises from an April 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran filed a substantive appeal 
and the case was referred to the Board of Veterans' Appeals 
(Board) for resolution.  The Board remanded the case in March 
1997 for additional development.  Having completed the 
requested development, the RO has returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's hearing loss was not the result of his 
exposure to rocket fire during military service and is not 
related to any other incident of service.

2.  The veteran's tinnitus is not related to military 
service.

3.  The veteran's depression is a symptom of his service-
connected PTSD.

4.  The veteran does not have a dysthymic disorder that is 
related to service or that is proximately caused by his 
service connected PTSD disability. 

5.  The veteran's PTSD symptomatology is productive of no 
more than definite occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as 
manifested by a depressed mood, irritability, and chronic 
sleep impairment.   

CONCLUSIONS OF LAW

1.  The veteran's bilateral high frequency hearing loss was 
not incurred during military service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 

2.  The veteran's tinnitus was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998). 

3.  The veteran's depression is a symptom of his PTSD and 
there is no dysthymic disorder that is directly related to 
service, or proximately caused by service-connected PTSD.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
310(a) (1998).  

4.  The schedular criteria for a disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran's claims for service connection are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Further, as pertinent to the following claim for dysthymia, 
service connection may be granted for disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet.App. 439, 448-449 (1995).  

A.  Hearing Loss and Tinnitus

The veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure during service.  He maintains that 
he suffered acoustic trauma in 1967 when he shot a rocket 
launcher from his shoulder while stationed in Vietnam.  
However, the service medical records are negative for 
complaints or clinical findings with respect to hearing loss 
or tinnitus.  The separation examination report of September 
1968 was negative for defective hearing.   

There is no record of hearing loss until an August 1991 VA 
audiogram.  At that time the veteran reported intermittent 
tinnitus for many years and increased difficulty 
understanding voices.  He stated that he had a significant 
history of noise exposure from the military and 18 years of 
sheet metal work.  He was found to have a bilateral high 
frequency sensorineural hearing loss.  

In March 1996, the veteran testified at a local hearing that 
he had blood coming from his ears after he fired a rocket 
launcher from his shoulder in 1967.  He stated that he went 
to see the medic, who checked his ears, then returned him to 
his squad.  He testified that he had trouble hearing ever 
since then.  He also testified that he worked in a steel 
factory from 1972 to 1981 and received slips indicating 
hearing loss, but he could not locate the slips.  He further 
stated that he wore hearing protection.  He testified that he 
worked in two more factories from 1982 through 1995 and had 
his hearing tested regularly but could not find the slips.  
He stated that the ringing in his ears had also been present 
since military service. 

The veteran was afforded a VA examination in July 1998.  He 
reported his history of noise exposure and noted that he wore 
hearing protection during the service.  He also stated that 
he was involved in a hearing conservation program during his 
factory employment.  He did not have any recreational noise 
exposure.  The veteran stated that his tinnitus occurred 
"maybe once a week," but he did not relate its onset to any 
specific incident.  The examiner reported that a tinnitus 
match could not be obtained.  However, the audiogram revealed 
bilateral high frequency sensory hearing loss.  The veteran's 
file was reviewed by a VA ear nose and throat specialist in 
September 1998.  He offered the opinion that the veteran's 
hearing loss was more likely due to aging and continued 
employment in a noisy environment rather than a single 
incident during service.  The examiner noted that the 
veteran's audiogram results were more consistent with age and 
occupation rather than noise-induced exposure.  The VA 
specialist also noted that the veteran's complaints of 
tinnitus were subjective and could not be measured.  

In reviewing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  While he clearly has impaired hearing, the competent 
medical evidence does not show that such hearing loss was 
incurred during service.  Nor does the evidence support a 
finding that tinnitus began during service.  The Board 
considered the veteran's testimony that his hearing loss 
began during service, and presumed credible his report of a 
rocket launcher being fired from his shoulder.  However, 
while he is competent to state whether he had or has hearing 
loss, as a layperson, he is not competent to offer a medical 
diagnosis of tinnitus or hearing loss, as defined by 
38 C.F.R. § 3.385.  Nor is he competent to offer an 
etiological basis for his currently diagnosed hearing loss.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, a VA specialist has offered an opinion that 
specifically relates the veteran's hearing loss to aging and 
occupational noise exposure over his more than twenty years 
in a factory.  Indeed, the initial record of the veteran's 
hearing loss subsequent to service was in 1991, more than 
twenty-three years after separation from service.   

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
bilateral hearing loss and tinnitus is denied. 

B.  Dysthymia

As noted previously, service connection may be granted on a 
direct basis for a disability incurred during service, or on 
a secondary basis for a disability that is proximately caused 
by or the result of a service-connected disability.  In the 
instant case, the veteran has asserted that he has a 
dysthymic disorder as the result of his military service or, 
in the alternative, as the result of his service-connected 
PTSD.  

After reviewing the evidence of record, the Board concludes 
that the veteran's claim must fail on either basis as the 
medical evidence does not support a finding of dysthymia that 
is directly related to military service or that is secondary 
to PTSD.  

The veteran's service medical records are completely devoid 
of complaints or clinical findings with regard to a 
psychiatric disorder.  There is no medical evidence of any 
psychiatric disability until the February 1994 VA psychiatric 
examination report, which indicated Axis I diagnoses of PTSD 
and dysthymia.  The examiner noted that the veteran's 
complaints suggested some depressive symptomatology and that 
his most significant problems appeared to be chronic 
depression.  A subsequent VA examination in April 1995 noted 
that the veteran's symptoms were difficult to sort out 
because of the invalidity of his Minnesota Multi-Phasic 
Personality Inventory (MMPI-II).  The examiner reported a 
primary diagnosis of PTSD with chronic problems of 
depression.  A February 1996 VA examination report also 
reflected a diagnosis of dysthymia, accompanying the PTSD 
diagnosis.  

In March 1997, the Board requested further evaluation to 
determine whether the veteran had a separate disability of 
dysthymia and, if so, whether it was related to his service-
connected PTSD.  The March 1998 VA examination report 
indicated an Axis I diagnosis of PTSD without a dysthymia 
diagnosis.  The VA examining psychiatrist stated that the 
veteran did not suffer from dysthymia, but had depression as 
a part of his PTSD.  The veteran was noted to have a 
"tendency to avoid dealing with his problems," and got 
depressed off and on but he did not meet the criteria for 
dysthymia.  In spite of his problems, the examiner reported, 
the veteran had been functioning in his various jobs over the 
years.  

In reaching the conclusion that the veteran's claim for 
service connection for dysthymia must be denied, the Board 
assessed the evidence and found that the March 1998 VA 
examiner's opinion was more probative of the specific claim 
at issue than the previous VA examination reports of 1994-
1996.  The VA examination reports reflecting diagnoses of 
dysthymia alternately noted that the veteran's symptoms were 
difficult to separate and that the symptoms of depression 
were suggested by the veteran's exaggerated responses to the 
MMPI testing.  In addition, the VA examiner of March 1998 had 
the benefit of reviewing the entire claims file and assessing 
each examination report in conjunction with a personal 
interview with the veteran.  Moreover, the veteran's own 
testimony that he never sought treatment for his psychiatric 
disability until 1993, coupled with his ability to maintain 
steady employment, raise children and remain married, all 
serve to further support the March 1998 examiner's conclusion 
that the veteran's depression was a symptom of his PTSD and 
not a separate psychiatric disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for dysthymia and the claim must be denied on any 
basis.  

C.  Conclusion

The Board notes that with respect to the foregoing claims of 
service connection for hearing loss, tinnitus, and dysthymia, 
the Board considered, but did not find that the evidence of 
record was in relative equipoise.  Thus, the doctrine of 
reasonable doubt is not for application in any of the claims.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).   
 

II.  Increased Rating 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased rating 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  After reviewing the claims 
file, the Board further finds that the duty to assist the 
veteran has been met and that the record as it stands allows 
for an equitable determination of the veteran's appeal.  38 
U.S.C.A. § 5107(a). 

Since this is an appeal from an initial grant of service 
connection and originally assigned evaluation, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, in accordance with a recent 
decision from the Court, since this claimant timely perfected 
his appeal of an initial evaluation, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While the 
veteran's rating was increased during the pendency of this 
appeal, retroactive to the original award of service 
connection, he was assigned less than the maximum rating 
available.  Therefore, the rating remains in controversy and 
the Board will proceed with appellate review.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  With regard to mental 
disorders in particular, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b) 
(1998).  

The veteran was granted service connection for PTSD effective 
March 1993 (the date of receipt of his original claim).  He 
was assigned a 10 percent rating, which was subsequently 
increased to 30 percent effective from March 1993.  He 
maintains that the symptoms of his PTSD are more debilitating 
than recognized by the currently assigned rating. 

The veteran was assigned a 30 percent rating effective March 
24, 1993 for PTSD symptomatology.  The Board notes that the 
regulations governing psychiatric disabilities were revised, 
effective November 7, 1996.  The RO has reviewed the claim 
under both the old and new criteria, and the Board will 
proceed to do the same, in keeping with the Court's mandate 
to have the most favorable version of the regulations apply 
to a veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  See also Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  

The veteran's 30 percent disability rating pursuant to the 
regulations in effect in March 1993, is indicative of 
definite industrial impairment as characterized by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  With regard to the criteria for such a rating, 
it should be noted that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993). 

According to the schedular criteria currently in effect, a 30 
percent rating is indicative of PTSD symptomatology that is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A disability rating of 50 percent under the pre-November 7, 
1996, criteria was for application when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 50 percent rating under the current criteria is warranted 
when the evidence shows occupational and social impairment 
with reduced reliability and productivity due to particular 
symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

In the instant case, the evidence of record does not support 
a disability rating in excess of 30 percent for 
symptomatology associated with PTSD at any time since the 
March 23, 1993, effective date.  The veteran has been treated 
only at VA facilities.  The VA outpatient records covering 
the period from March 1993 through November 1998 show that 
the veteran has been monitored for medication and has had 
occasional individual therapy.  There is no evidence to show 
that his PTSD symptomatology has increased in severity.  He 
is employed full-time and has been employed since his 
separation from service, primarily as a welder and factory 
worker.  He reported that he quit his last job at the 
Pillsbury Company because he had a conflict with his 
supervisor and was afraid he would lose his temper.  He has 
never been discharged from employment because of his 
behavior.  He is currently employed at his brothers' ceiling 
company.  

VA examination reports from February 1994, March 1995, and 
February 1996 reflect similar complaints of disturbed sleep, 
intrusive thoughts of Vietnam, social isolation, and 
irritability.  The examiners reported diagnoses of PTSD and 
dysthymia.  The veteran's global assessment of functioning 
(GAF) scores ranged from 50 to 65.  He was administered the 
Minnesota Multi-Phasic Personality Inventory (MMPI-II-2) 
during each examination, but the results were noted to be 
invalid on two occasions and elevated on another occasion.  
During each examination, the veteran was fully oriented with 
either good to fair insight and judgment.  His mood was noted 
to be depressed and anxious with a flat affect.  His impulse 
control was contained and there was no evidence of impaired 
cognition.  

A February 1996 social/industrial survey conducted by the VA 
reflected the opinions of the veteran's brothers, neighbors, 
and the veteran himself.  The veteran's brothers, who 
currently employ him, believed that the veteran quit his 
previous job because he was not making enough money and 
because he was being teased.  He was reportedly not 
progressing very well at his current position but it was not 
related to his PTSD symptomatology.  One brother reported 
that the veteran accompanied him on golfing outings and 
seemed to enjoy it.  There was no indication of reduced 
reliability and productivity due to any of the symptoms 
outlined in the criteria assigned to a 50 percent disability 
rating.  

During a March 1996 VA hearing, the veteran testified that he 
initially sought treatment in 1993, after he had surgery and 
could not sleep at night.  He stated that he continued to 
have nightmares and disturbed sleep.  He reported no hobbies 
other than occasional fishing and stated that he had no 
friends, other than his wife.  He also reported that he 
performed general office work for his brothers' company.  He 
had two adult children and grandchildren.  He had ongoing 
relationships with his children and grandchildren.  

A March 1998 VA examination report confirmed the veteran's 
complaints of irritability, increased startle response, and 
depressed feelings.  He was found to have relevant and 
coherent speech without disjointed thinking.  His memory was 
intact and his insight and judgment were good.  The examiner 
assigned a GAF score of 65 and noted that the veteran was 
functioning, in spite of his problems.  

In assessing the evidence of record, the Board notes that 
while the veteran's mood had been described as depressed and 
anxious with a flat affect at various times, there is no 
evidence of anxiety or panic attacks and no indication of 
memory loss or affected speech.  There is no evidence of 
cognitive impairment or more than occasional difficulty in 
establishing and maintaining effective work and social 
relationships.  Notwithstanding the veteran's report that his 
wife is "his only friend," he has established relationships 
with his immediate and extended family, and has been able to 
maintain fairly consistent employment since his separation 
from service in 1968.  Moreover, the veteran's GAF score as 
represented between 50 and 65, is indicative of no more than 
mild to moderate symptomatology.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

In summary, the Board concludes that the veteran's PTSD 
symptomatology since March 1993, has not been shown to affect 
his social and industrial capabilities to more than a 
moderately large degree.  The evidence of record shows that 
the veteran has no more than definite social and industrial 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as manifested by a depressed mood, irritability, and 
chronic sleep impairment.  There is no evidence to show that 
the veteran's PTSD symptomatology has resulted in 
considerable impairment.  Indeed, the cumulative medical 
evidence shows that the veteran's symptomatology has actually 
improved somewhat since his 1994 VA examination report.  
 
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for PTSD symptomatology, at any time since the March 
1993 effective date.  It follows that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable resolution of the 
veteran's claim.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to service connection for bilateral high 
frequency hearing loss and tinnitus is denied.  

Entitlement to service connection for dysthymia is denied. 

Entitlement to a rating in excess of 30 percent for PTSD is 
denied. 



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

